NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
PRICEPLAY, INC. (FORMERLY PERFORMANcE
PR1c1NG, INc.),
Plaintiff-Appellant,
V.
GOOGLE, INC. AND AOL LLC, ' -
Defendants-Appellees.
2010-1306
Appeal from the United States District Court for the
Eastern District of Texas in case n0. 07-CV-0432, Circuit
Judge Randall R. Rader, sitting by designation
ON MOTION
ORDER
Performance Pricing, Inc. moves without opposition
for PricePlay, Inc. to be substituted for Perf0rmance
Pricing, Inc. pursuant to Rule 43(b) of the Federal Ru1es
of Appel1ate Procedure. The appellant also moves for a
21-day extension of tin1e, until November 15, 2010, to file
its reply brief
Accordingly,

PRICEPLAY V. GOOGLE 2
IT Is ORDERED THAT:
(1) The motion to substitute is granted The revised
official caption is reflected above.
(2) The motion for an extension of time is granted
FoR THE CoURT
957 3 1 ?9lU /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Gregory S. Dovel, Esq.
Charles K. Verhoeven, Esq. _ 
319 ”'°'rl-iEli s»zii